DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to Pre-Grant Publication US 20200224951 for paragraph numbers.


Response to Amendment
This Notice of Allowability is in response to Applicant’s March 9, 2022 Amendments and Arguments.
Objections, Interpretations, and Rejections made in the December 17, 2021 Office Action have been withdrawn in view of Applicant’s March 9, 2022 Amendments and Arguments.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

At line 27, claim 20 recites “guide” replace with -- guides --.

At line 1, claim 24 recites “include” replace with -- includes --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim(s) 1-15 and 20-24 are allowed because the combination of the closest prior art, CHANG OH KIM (US 20100070083, hereinafter KIM) and DOUGLAS C. LANZ (US 6694753, hereinafter LANZ) do not teach all the claimed limitations. KIM teaches the claimed structural components, however KIM is silent regarding delaying defrost operations. LANZ teaches delaying defrost operations as needed, however LANZ is silent regarding receiving a defrost command for the second evaporator, delaying the defrost and instead cooling the second chamber with its evaporator, then cooling the first chamber with its evaporator and further cooling the second chamber with its evaporator, then again cooling the second chamber with its evaporator, followed by finally defrosting the second evaporator. No known reference, whether alone or in combination, would yield the claimed invention.

Claim(s) 16-17 and 19 are allowed because the closest prior art, SHUNICHI TSUIHIJI (US 5031413), does not disclose the intermittent operation with evaporators in two different compartments. Further, none of discovered prior art discloses heater, compressor, and first fan activation while a control the valve guides refrigerant to a first evaporator when a temperature in the first storage chamber is greater than a first set temperature and to turn on the compressor and second fan while the control valve guides refrigerant to the second evaporator when a temperature in a second storage chamber is greater than a second set temperature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./
Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763